Opinión disidente emitida por el
Juez Asociado Señor Her-nández Denton,
a la cual se une el Juez Asociado Señor Fuster Berlingeri.
Por medio de una Sentencia este Tribunal desestima *29tres denuncias(1) presentadas por infracciones al Art. 8.012 de la Ley Electoral(2) debido a que éstas estaban prescritas en virtud del principio de favorabilidad. La Sentencia con-cluye que al amparo de este principio, el acusado tiene de-recho al beneficio provisto por la enmienda(3) sufrida en 1999 por el Art. 12 del Código Penal, la cual tuvo el efecto de convertir el delito imputado en uno menos grave, por lo que el término prescriptivo para instar dichas denuncias era de un año.(4) Por entender que el principio de favorabi-lidad sólo opera en virtud de una nueva valoración de la conducta punible hecha por el legislador, la cual está au-sente en el caso de marras, disentimos.
i-H
El Ministerio Público presentó cinco denuncias entre fe-brero y mayo de 2001 contra la corporación Maxon Engineering Services, Inc. por infracción al Art. 8.012 de la Ley Electoral, 16 L.P.R.A. see. 3362, por hechos ocurridos en 1996, 1997, 1998, 1999 y 2000. En la vista preliminar la corporación invocó la defensa de prescripción en cuanto a las denuncias correspondientes a 1996, 1997 y 1998. Argu-mentó que, según el principio de favorabilidad, la Ley Núm. 252 de 15 de agosto de 1999 (33 L.P.R.A. see. 3044), tuvo el efecto de convertir el delito sobre contribuciones ilegales de corporaciones a partidos políticos en un delito menos grave. Por lo tanto, alegó que según el Art. 78 del Código Penal, 33 L.P.R.A. see. 3412, ya había transcurrido el término de prescripción de un año para presentar las denuncias sobre esos años.
El Tribunal de Primera Instancia acogió el plantea-miento y desestimó, por prescripción, las denuncias corres-*30pondientes a 1996,1997 y 1998. Quedó vigente la denuncia correspondiente a 2000 y el Ministerio Público se allanó a la desestimación de la denuncia correspondiente a 1999.
Inconforme, el Procurador General acudió al Tribunal de Circuito de Apelaciones. Dicho foro denegó el auto soli-citado y, en consecuencia, confirmó la sentencia del Tribunal de Primera Instancia que desestimó tres de las denun-cias presentadas. De este dictamen acude ante nos el Procurador General, y señala que erró el foro apelativo en su interpretación sobre la aplicación del principio de favo-rabilidad sobre la zona de prescripción de la acción penal.
1 — I i
A. El Art. 8.012 de la Ley Electoral, supra, disponía al momento de los hechos que
[s]erá ilegal que cualquier persona jurídica, directa o indi-rectamente, haga contribuciones a un partido político o a un candidato de un partido político, o a un partido coligado o a un candidato independiente, para cualquier campaña de elección a favor de cualquier candidato, comité político u otra organi-zación dedicada a promover, fomentar, o abogar por su elec-ción, en exceso de las cantidades dispuestas en [esta ley]. Toda persona que violare las disposiciones de [este artículo] será sancionada con una multa de cinco mil (5,000) dólares. (Énfa-sis suplido.)
Sin embargo, dicho artículo no establecía si el delito era grave o menos grave, por lo que era necesario referirse al Art. 12 del Código Penal, 1974 (Parte 1) Leyes de Puerto Rico 454, para determinar la clasificación de éste. Cuando ocurrieron los hechos imputados, es decir, para 1996, 1997 y 1998, el Art. 12, supra, establecía que se considerará
... menos grave todo aquel [delito] que apareja pena de reclu-sión por un término que no exceda de seis meses o multa que no exceda de quinientos dólares, o ambas penas a discreción del Tribunal. Delito grave comprende todos los demás delitos.
*31Por lo tanto, para la fecha en que se cometieron los he-chos, se entendía que el delito bajo el Art. 8.012 era grave ya que su multa excedía los quinientos dólares. En conse-cuencia, el término para presentar la denuncia contra cual-quier persona jurídica que infringiera dicha disposición era de cinco años según el Art. 78 de nuestro Código Penal, supra(5)
El 15 de agosto de 1999 la Ley Núm. 252, supra, en-mendó el Art. 12 del Código Penal, disponiendo que se con-siderará
... delito menos grave todo aquel que apareja pena de reclusión por un término que no exceda de seis (6) meses, pena de multa que no exceda de cinco mil ($5,000) dólares, o ambas penas a discreción del Tribunal. Delito grave comprende todos los de-más delitos. (Enfasis suplido.)
Como la multa de $5,000 establecida en el Art. 8.012 coincidió con el aumento en el monto de los delitos menos grave, a partir de dicha fecha la clasificación del delito sobre contribuciones ilegales a partidos políticos se redujo, de manera indirecta, de grave a menos grave. En resumen, antes de la enmienda del citado Art. 12 del Código Penal en 1999, el delito tipificado en el Art. 8.012 de la Ley Electoral, supra, era clasificado como un delito grave. Como con-secuencia de la enmienda, el mismo delito pasó a ser un delito menos grave.
Esto presenta la interrogante de si procede aplicarle el término prescriptivo de un año, correspondiente a los deli-tos menos graves, a aquellos actos cometidos antes de la enmienda y, consecuentemente, desestimar los cargos im-putados para 1996, 1997 y 1998. La Sentencia emitida por esta Curia concluye que procede aplicarle el término pres-criptivo de un año, en virtud del principio de favorabilidad consagrado en el Art. 4 del Código Penal, 33 L.P.R.A. see. *323004. Contrario a dicha conclusión, entendemos que el principio de favorabilidad no aplica a la situación de autos.
B. Como norma general, la ley aplicable será la que estaba vigente al momento de cometerse el delito. Sin embargo, el Art. 4 del Código Penal de Puerto Rico, supra, dispone que cuando la ley vigente al momento de come-terse el delito sea distinta de la que existe al imponerse la sentencia, se aplicará siempre la más benigna. Específica-mente, dicho artículo establece:
Las leyes penales no tienen efecto retroactivo, salvo en cuanto favorezcan a la persona imputada de delito.
Si la ley vigente al tiempo de cometerse el delito fuere dis-tinta de la que exista al imponerse la sentencia, se aplicará siempre la más benigna.
Si durante la condena se aprobare una ley más benigna en cuanto a la pena o al modo de ejecución la misma se limitará a lo establecido por esa ley.
En los casos de la presente sección los efectos de la nueva ley operarán de pleno derecho.
En este artículo la Legislatura consagró el principio de favorabilidad que impera en nuestra jurisdicción. Es pre-ciso señalar que la doctrina establece que el principio de favorabilidad opera cuando el legislador hace una nueva valoración de la conducta punible, en el sentido de excluir o disminuir la necesidad de su represión penal. Véanse: A. Bascuñan Rodríguez, La aplicación de la ley penal más favorable, 69 Rev. Jur. U.P.R. 29 (2000); D. Nevares-Muñiz, Derecho Penal Puertorriqueño:, Parte General, 4ta ed. rev., Hato Rey, Instituto para el Desarrollo del Derecho, 2000, pág. 92; C. Roxin, Derecho Penal, Parte General, Ed. Civi-tas, 1997, T. I, pág. 167; S. Soler, Derecho Penal Argentino, 3ra reimp., Buenos Aires, Ed. Tipográfica Editora Argentina, 1956, T. 1, pág. 205; L. Jiménez de Asúa, Tratado de Derecho Penal, 2da ed., Buenos Aires, Ed. Losada, 1950, T. II, pág. 543. El profesor Bascuñan Rodríguez explica en lo pertinente que
*33... el principio de la favorabilidad no consiste en el deber de realizar un cálculo estimativo de las penalidades alternativas conforme a las leyes que han existido y aplicar sin más —“cie-gamente”— aquella que arroje el resultado menos gravoso. Por el contrario, la formulación material del principio de favo-rabilidad exige entender el concepto de ley más favorable en el sentido de la ley que expresa una valoración distinta del hecho. La declaración del menor merecimiento o necesidad de pena expresada en la nueva ley tiene que alcanzar también, como nueva valoración, a los hechos cometidos bajo el imperio de la ley anterior. (Énfasis suplido.) Bascuñan Rodríguez, supra, pág. 47.
Con el principio de favorabilidad lo que se persigue es que si el Estado enmienda o deroga la ley penal cuya vio-lación se le imputa a una persona, ésta pueda beneficiarse del nuevo juicio legislativo sobre la punibilidad de la conducta. Por ejemplo, si se aprueba una ley que deroga la prohibición de la lotería clandestina o la “bolita”, aunque el nuevo estatuto nada diga sobre su aplicación retroactiva, es razonable no procesar los casos pendientes ni iniciar nuevas acciones penales por conducta que el legislador es-tima que ya no debe ser penalizada. Igual podría decirse en relación con una nueva ley que rebaja la pena del delito, o lo cualifica por primera vez para probatoria, etc. En este aspecto añade Bascuñan que
[s]ólo la constatación de un cambio de valoración puede pro-ducir la pérdida de la significación del conflicto que existió entre el hecho punible y la ley penal al momento de su comi-sión, y sólo esa pérdida de significación hace de la mantenen-cia del antiguo tratamiento un exceso desproporcionado en la reacción estatal y por lo mismo inadmisible en un Estado de Derecho. (Énfasis suplido.) Bascuñan Rodríguez, supra, pág. 47.
Por su parte, Claus Roxin, op. cit., entiende de igual manera y señala que:
Si en el momento de la condena el legislador considera que una conducta es menos merecedora de pena o incluso que no lo es en absoluto, desde el punto de vista políticocriminal no ten-dría el menor sentido castigar pese a ello conforme a la con-*34cepción vigente en el momento del hecho, que entretanto ha quedado superada.
En síntesis, el principio de favorabilidad responde a una valoración distinta de una conducta punible. Este es su fundamento y ésta es la razón para su aplicación. A dife-rencia de la aplicación que se hizo de este precepto en la Sentencia, estimamos que el principio de favorabilidad no debe aplicarse de forma automática, sin antes considerar el fundamento que yace detrás de este principio.
C. Procede ahora examinar en más detalle el alcance de la Ley Núm. 252, supra. La exposición de motivos, en su parte pertinente, indica que
... desde la creación del Código Penal de 1974, el Artículo 12 del mismo, el cual establece las clasificaciones del delito, no ha sufrido cambio alguno. Es por esa razón que el límite de qui-nientos (500) dólares como máximo para la clasificación de delito menos grave resulta igualmente desproporcional con la realidad del Puerto Rico de hoy. 1999 (Parte 1) Leyes de Puerto Rico 1074.
Evidentemente, la citada Ley Núm. 252 enmendó el Art. 12 del Código Penal, supra, por razones de inflación, para subir de $500 hasta $5,000 el tope de la multa para un delito menos grave. No cabe duda que dicha ley respondió más bien a un ajuste general del Código Penal a la reali-dad económica actual del país, y nada dispuso el legislador sobre la conducta punible en controversia. No existe, pues, juicio valorativo alguno sobre la conducta tipificada en el Art. 8.012 sobre contribuciones ilegales. Si el propósito del principio de favorabilidad es que el acusado se beneficie de la nueva valoración del legislador de la conducta delictiva, ¿cómo podemos aplicarlo a la situación de autos cuando ese cambio en valoración es inexistente?
Por último, corresponde señalar que la figura de la pres-cripción de la acción penal consiste en la extinción de la responsabilidad penal mediante el transcurso de un pe-ríodo de tiempo, en determinadas condiciones, sin que el *35delito sea perseguido o sin ser la pena ejecutada. Así, la prescripción penal se ha descrito como el término de tiempo que tiene el Estado para iniciar la acción penal, pasado el cual estará impedido de iniciarla. Véase Pueblo v. Martínez Rivera, 144 D.P.R. 631 (1997).
Ya en nuestra jurisdicción, en Pueblo v. Vallone, Jr, 133 D.P.R. 427 (1993), se estableció que la prescripción en el derecho penal no responde a precepto alguno de orden constitucional sino a un acto de gracia legislativa cuyo ori-gen es puramente estatutario. Además, el propósito para fijar un término de prescripción es informar al acusado con suficiente anticipación de la intención de procesarlo y de la naturaleza del delito que se le imputa. De esta forma no se menoscaba su oportunidad de defenderse antes de que la evidencia disponible para establecer su inocencia desapa-rezca o se oblitere con motivo del transcurso del tiempo. Pueblo v. Martínez Rivera, supra.
HH hH
La situación en el caso de marras nos permite analizar el alcance del principio de favorabilidad. Se trata de un caso en el cual, en virtud de una enmienda al Art. 12 del Código Penal, supra, cambió la clasificación de grave a me-nos grave de un delito y, por consiguiente, su término pres-criptivo, pero en el cual no existió un cambio en el juicio valorativo del legislador en torno a la conducta tipificada.
Como bien apuntan los tratadistas antes reseñados, para que opere el principio de favorabilidad es necesario que el legislador promulgue una ley ulterior a la luz de un nuevo juicio valorativo sobre una conducta, para que luego, al momento de imponer la sentencia, se aplique la que sea más benigna. A pesar de que debe aplicarse, como regla general, la ley vigente bajo la cual ocurrieron los hechos, en virtud del principio de favorabilidad se aplicará aquella ley posterior a la comisión de los hechos cuando ésta es *36reflejo de un nuevo juicio valorativo del legislador, que en-tiende que dicha conducta merece una pena menor.
Sin embargo, en la controversia específica de autos exis-ten varios factores que distancian el principio de favorabi-lidad sobre la prescripción de las acciones penales pendientes.
En primer lugar, al enmendarse el Art. 12 del Código Penal, supra, con la Ley Núm. 252, supra, nunca se efectuó una valoración sobre la conducta en cuestión, es decir, so-bre las contribuciones ilegales bajo la Ley Electoral. Como puede notarse, el legislador hizo una revisión general de la clasificación de grave y menos grave de los delitos en el Código Penal para ajustar las multas a la situación econó-mica actual. No reevaluó en ningún momento la importan-cia que tienen los delitos de contribuciones ilegales a par-tidos o candidatos políticos sobre la solvencia de nuestro ordenamiento democrático. El legislador tampoco examinó su prescripción y menos aún pretendió otorgarle impuni-dad a las conductas cometidas en violación a la Ley Electoral.
En segundo lugar, la revisión que hiciera la Ley Núm. 252, supra, del Art. 12 del Código Penal, supra, provoca la situación extraña en la cual no hubo tan siquiera una re-ducción de la pena aplicable del delito en cuestión, eje central del principio de favorabilidad. Huelga destacar que antes y después de la vigencia de la Ley Núm. 252, supra, la pena para contribuciones ilegales por parte de corporacio-nes continúa siendo exactamente la misma que establece el citado Art. 8.012, una multa de $5,000. En otras palabras, en caso de que recaiga eventualmente un fallo condenato-rio, la pena por imponerse será precisamente la misma. En este sentido no existe pena que favorezca al imputado.
Visto el hecho de que no medió en ningún momento un juicio legislativo sobre la conducta tipificada por la Ley Electoral —la cual castiga las contribuciones ilegales a los partidos políticos— y de que nunca hubo tan siquiera una *37rebaja en la pena para favorecer al imputado, entendemos que el principio de favorabilidad no puede alcanzar facto-res que el legislador no vislumbró para una situación como la de autos.
Puesto que el principio de favorabilidad no es aplicable a la situación de marras, el Ministerio Público tenía cinco años para presentar las denuncias correspondientes por el delito imputado, el cual se consideraba grave durante 1996, 1997 y 1998. En efecto, en la presente controversia se inició la acción penal en el 2001 dentro del término pres-criptivo aplicable en conformidad con la ley penal vigente al momento de la conducta imputada.
A la luz del análisis anterior, revocaríamos la Sentencia del Tribunal de Circuito de Apelaciones, la cual confirmó la desestimación de las denuncias correspondientes a 1996, 1997 y 1998 contra Maxon Engineering Services, Inc. En vista que la Sentencia de este Tribunal resuelve lo contra-rio, disentimos.

 Dichas denuncias se remontan a hechos ocurridos en 1996, 1997 y 1998.


 16 L.P.R.A. see. 3362.


 Ley Núm. 252 de 15 de agosto de 1999 (33 L.P.R.A. see. 3044).


 Art. 78 del Código Penal, 33 L.P.R.A. see. 3412.


 El Art. 78 del Código Penal, supra, en su parte pertinente, dispone que la acción penal prescribirá: “(a) A los cinco años en los delitos graves ... [y] (b) [a]l año en los delitos menos graves.... ”